DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellman et al., US 2018/0011225 (cited in IDS of 7/28/2020).
Regarding Claim 1, Bellman discloses:  A coated article comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a substrate having a major surface, the major surface comprising a first portion and a second portion, wherein the second portion is curved or faceted 
and further wherein a first direction that is normal to the first portion of the major surface is not equal to a plurality of second directions that are normal to the second portion of the major surface, and the angle between the first direction and each of the second directions is in a range from about 10 degrees to about 60 degrees (a first direction normal to a left-side portion of major surface 112 is not equal to a plurality of second directions that are normal to the right-side portion of major surface 112, wherein the angle between the first direction and each of the second directions may be in a range from 10 degrees to 60 degrees; paragraph [0063] and FIG. 1 of Bellman); and
an optical coating disposed on at least the first portion and the second portion of the major surface, the optical coating forming an anti-reflective surface (an optical coating 120 disposed on both the left-side portion and right-side portion of major surface 112, thereby forming an anti-reflective surface 122; paragraph [0061] and FIG. 1 of Bellman);
wherein:  (a) the coated article exhibits at the first portion of the substrate and at the second portion of the substrate a hardness of about 8 GPa or greater at an indentation depth of about 100 nm or greater as measured on the anti-reflective surface by a Berkovich Indenter Hardness Test (the coated article [100] may exhibit at the first portion of the substrate and at the second portion of the substrate hardness of about 8 GPa or greater at an indentation depth of about 50 nm or greater as measured on the anti-reflective surface by a Berkovich Indenter Hardness Test; Abstract and paragraphs [0077], [0094]-[0097] of Bellman); and
(b) the coated article exhibits a single side maximum light reflectance of about 3% or less as measured at the anti-reflective surface at the first portion and the second portion of the substrate, wherein the single side maximum light reflectance of the first portion is measured at a first incident illumination angle relative to the first direction, wherein the first incident illumination angle comprises an angle in the range from about 0 degrees to about 45 degrees from the first direction, wherein the single side maximum light reflectance of the second portion is measured at two or more second incident illumination angles, each of the second incident illumination angles relative to a respective second direction of the plurality of second directions, wherein each of the second incident illumination angles comprises an angle in the range from about 0 degrees to about 45 degrees from the respective second direction (the coated article 100 may exhibit a single side average light reflectance as measured at the anti-reflective surface 122 at the first portion 113 and second portion 115 of the substrate 110 of about 8% or less, or even 3% or less, such measurement being in a range of about 0 degrees to about 50 degrees, or from about 0 degrees to about 40 degrees; paragraphs [0105], [0106] of Bellman);
and further wherein the single side maximum light reflectance at the first portion is measured over an optical wavelength regime in a range of from about 425 nm to about 950 nm (the average light reflectance may be measured over a wavelength regime of from about 420 nm to about 950 nm; paragraph [0102] of Bellman).

Regarding Claim 2, Bellman discloses:  wherein the angle between the first direction and one of the second directions is in a range from about 10 degrees to about 20 degrees, and the angle between the first direction and another of the second directions is in a range from about 20 degrees to about 60 degrees (a first direction normal to a left-side portion of major surface 112 is not equal to a plurality of second directions that are the Examiner notes that the present claim language permits both of the second directions to be 20 degrees relative to the first direction, meaning that both of the second directions may be parallel to each other).

Regarding Claim 3, Bellman discloses:  wherein the optical coating comprises a first anti-reflective coating, a scratch-resistant layer over the first anti-reflective coating, and a second anti-reflective coating over the scratch-resistant layer which defines the anti-reflective surface, wherein the first anti-reflective coating comprises at least a low RI layer and a high RI layer, and the second anti-reflective coating comprises at least a low RI layer and a high RI layer (the optical coating 120 may include an anti-reflective coating 130, a scratch-resistant layer 150, and another anti-reflective coating 130, wherein each of the anti-reflective coatings 130 may comprise a low RI layer 130A and a high RI layer 130B; paragraphs [0084]-[0087] and FIGS. 2-8, 25 of Bellman, but see especially FIGS. 7, 8 of Bellman).

Regarding Claim 4, Bellman discloses:  wherein the at least a low RI layer in each of the first and the second anti-reflective coatings comprises silicon oxide, wherein the at least a high RI layer in the first anti-reflective coating comprises silicon oxynitride, wherein the at least a high RI layer in the second anti-reflective coating comprises silicon nitride, and further wherein the scratch-resistant layer comprises silicon oxynitride (the low RI layers 130A may comprise SiO.sub.2, the high RI layers 130B may comprise silicon SiO.sub.xN.sub.y or Si.sub.3N.sub.4, and the scratch-resistant layer 150 may comprise SiO.sub.xN.sub.y; paragraphs [0077], [0085] and FIGS. 7, 8 of Bellman).

Regarding Claim 5, Bellman discloses:  wherein each adjacent low RI layer and high RI layer in each of the first and second anti-reflective coatings, respectively, define a period, N, and further wherein N is from 2 to 12 (the anti-reflective coating 130 may include a period 132 comprising two or more layers; paragraphs [0072]-[0076] and FIGS. 7, 8 of Bellman).

Regarding Claim 6, Bellman discloses:  wherein the total thickness of the optical coating is from about 2 .mu.m to about 4 .mu.m, and the combined total thickness of the first anti-reflective coating and the second anti-reflective coatings is from about 500 nm to about 1000 nm (anti-reflective coating 130 may have a physical thickness of about 200nm to about 800nm [the Examiner notes there may be two coatings 130 at each side of layer 150], and the thickness of the scratch-resistant layer 150 may be from about 200 nm to several microns, for a total thickness of as low as 600 nm [0.6 µm] or as high as 3.6 µm or 4.6 µm [assuming “several” means two or three]; paragraphs [0080], [0087], [0090] and FIGS. 7, 8 of Bellman).

Regarding Claim 7, Bellman discloses:  wherein the thickness of the scratch-resistant layer is from about 200 nm to about 3000 nm (thickness of the scratch-resistant layer 150 may be from about 200 nm to several microns; paragraph [0090] and FIGS. 7, 8, 25 of Bellman).

Regarding Claim 18, Bellman discloses:
wherein each adjacent low RI layer and high RI layer in each of the first and second anti-reflective coatings, respectively, define a period, N, and further wherein N is from 6 to 12 
wherein the thickness of the scratch-resistant layer is from about 1000 nm to 3000 nm (thickness of the scratch-resistant layer 150 may be from about 200 nm to several microns; paragraph [0090] and FIGS. 7, 8, 25 of Bellman);
wherein the optical coating further comprises a capping layer comprising SiO.sub.2 over the second anti-reflective coating and a low RI layer comprising SiO.sub.2 between the substrate and the first anti-reflective coating (a capping layer 131 comprising a low RI material [SiO.sub.2] may be placed over the upper anti-reflective coating 130, and a third layer 130C [which may be a low RI material such as SiO.sub.2] may also be provided as a separate layer from a period 132 and may be disposed between the substrate 110 and the plurality of periods 132 [of lower anti-reflective coating 130]; paragraphs [0074], [0076], [0077], [0087] and FIGS. 2-8, 25 of Bellman).

Examiner Note – Consider Entirety of Reference
Although various text and figures of the cited reference have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of the reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872